Citation Nr: 0840264	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that continued the veteran's evaluation 
for his service connected PTSD at a 50 percent evaluation.  
The veteran received a videoconference hearing before the 
undersigned Veterans Law Judge in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran previously received a VA 
examination to evaluate his PTSD in May 2006.  However, 
according to the veteran's testimony in June 2008, his 
condition had worsened since that time, causing him to become 
unemployed.  Further, at that hearing, the veteran's wife 
testified that she felt the veteran's condition had worsened 
significantly since his previous examination.  As there is 
evidence of record showing an increase in severity in the 
veteran's service connected condition since his last VA 
examination, the Board is of the opinion that the veteran 
should be provided with an additional examination to 
determine the current level of severity of the veteran's 
PTSD.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will entail.  However, 
it is necessary to ensure that the veteran received all 
consideration due him under the law.




Accordingly, the case is REMANDED to the AMC for the 
following action:

1.   Contact the veteran and request that 
he provide the names and addresses of all 
health care professionals who have 
recently treated him for his PTSD.  After 
obtaining any necessary releases, please 
obtain all identified medical records and 
associate them with the veteran's claims 
file.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
severity of his service connected PTSD.  
The examiner should review the veteran's 
claims folder and all associated medical 
records.  The examiner is specifically 
asked to comment on whether the veteran 
has symptomatology such as suicidal 
ideation, obsessional rituals, spatial 
disorientation, neglect of hygiene, and 
intermittent illogical, obscure, or 
irrelevant speech.  The examiner is also 
asked to specifically note any 
symptomatology the veteran currently has 
that is related to PTSD.  

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file.  If the issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




